Case 1:20-mc-00253 Document 5-3 Filed 07/16/20 Page 1 of 4




                Exhibit 3
        Case 1:20-mc-00253 Document 5-3 Filed 07/16/20 Page 2 of 4



 1   M. ELIZABETH DAY (SBN 177125)
 2   eday@feinday.com
     DAVID ALBERTI (SBN 220265)
 3   dalberti@feinday.com
 4   SAL LIM (SBN 211836)
     slim@feinday.com
 5   MARC BELLOLI (SBN 244290)
 6   mbelloli@feinday.com
     KATE E. HART (SBN 275121)
 7   khart@feinday.com
 8   HONG SYD LIN (SBN 249898)
     hlin@feinday.com
 9   NICHOLAS V. MARTINI (SBN 237687)
10   nmartini@feinday.com
     FEINBERG DAY
11   KRAMER ALBERTI LIM
12   TONKOVICH & BELLOLI LLP
     1600 El Camino Real, Suite 280
13   Menlo Park, CA 94025
14   Tel: 650.618.4360
     Fax: 650.618.4368
15
16   Attorneys for Uniloc 2017 LLC
17
                          UNITED STATES DISTRICT COURT
18
                        CENTRAL DISTRICT OF CALIFORNIA
19
     UNILOC 2017 LLC,                          LEAD CONSOLIDATED CASE:
20                                             NO. SACV18-02055-GW-DFM
21               Plaintiff,
           v.                                  CASE NO. 8:18-cv-02155-GW-DFM
22
     NETFLIX, INC.,                            PLAINTIFF’S RESPONSE TO
23
                 Defendant.                    NETFLIX, INC.’S FIRST SET OF
24                                             INTERROGATORIES NOS. 1-10
25
26
27
28
                                         -1-
                  PLAINTIFF’S RESP. FIRST SET OF ROGS 1-10 - 8:18-CV-02150
        Case 1:20-mc-00253 Document 5-3 Filed 07/16/20 Page 3 of 4



 1   limitations, objections and exceptions set forth therein.
 2                                  INTERROGATORIES
 3   INTERROGATORY NO. 1:
 4        Identify all agreements entered into by Uniloc or Uniloc’s Predecessors-in-
 5   Interest at any time, express or implied, that license, sell, contain a covenant not to
 6   sue, or otherwise transfer rights and/or interests that relate in any way to the
 7   Patents-in-Suit or Related Patents/Applications, including:
 8   a. the bates number of each such agreement, if applicable;
 9   b. the parties to the agreement;
10   c. the effective date of the agreement; and
11   d. the royalty, royalty base, and royalty rate provided for in the license,
12   including any lump sum payment made by the licensee for past
13   infringement, if applicable.
14   RESPONSE TO INTERROGATORY NO. 1.
15         Plaintiff objects to this request to the extent it seeks information that is not
16   within its possession, custody or control. Subject to and without waiving the
17   foregoing general and specific objections, Plaintiff responds as follows: Pursuant
18   to Rule 33(d), please see UNILOC_0005350-5537.
19   INTERROGATORY NO. 2:
20        Describe the facts and circumstances surrounding all Valuations of any of the
21   Patents-in-Suit or any of the Related Patents/Applications by any person or entity
22   at any time including but not limited to any of the Uniloc Entities, including a
23   description of who requested the Valuations, who performed the Valuations, the
24   amounts discussed in the Valuations, the basis of the Valuations, the price paid for
25   conducting the Valuations, and the ultimate conclusion of the Valuation.
26   RESPONSE TO INTERROGATORY NO. 2.
27         Plaintiff objects to this request to the extent it seeks information protected
28   from discovery by the attorney-client privilege. Subject to and without waiving
                                               -4-
                    PLAINTIFF’S RESP. FIRST SET OF ROGS 1-10 - 8:18-CV-02150
        Case 1:20-mc-00253 Document 5-3 Filed 07/16/20 Page 4 of 4



 1   the foregoing general and specific objections, Plaintiff responds as follows:
 2   Plaintiff has not performed any non-privileged Valuations of any of the Patents-in-
 3   Suit or any of the Related Patents/Applications.
 4   INTERROGATORY NO. 3:
 5        For each of the Patents-in-Suit, provide the basis for any contention by
 6   Uniloc that the patent is essential to any technology standards, including the
 7   identities of any such standards, the specific sections of any standard specification
 8   that Uniloc contends is covered by the patent, and any Documents and Persons
 9   with knowledge that support the contention. The technology standards may include
10   MPEG and ITU-T standards.
11   RESPONSE TO INTERROGATORY NO. 3.
12         Plaintiff objects to this request to the extent it seeks information protected
13   from discovery by the attorney-client privilege. Uniloc further objects to this
14   request as premature because there has been no claim construction and further
15   because it calls for work product and expert testimony. Subject to and without
16   waiving the foregoing general and specific objections, Plaintiff responds as
17   follows: Plaintiff incorporates by reference its Infringement Contentions. As
18   reflected in Plaintiff’s Infringement Contentions, Defendant’s products practice
19   certain standards, the relevant provisions of which are cited in Plaintiff’s
20   Infringement Contentions. Plaintiff does not contend that any of the Patents-in-
21   Suit are “essential” to any technology standards as they are not subject to any
22   licensing encumbrance from a standards body.
23   INTERROGATORY NO. 4:
24        If You contend that any Asserted Claim is entitled to an invention date earlier
25   than the U.S. filing date of the respective Patent (i.e., ’005 Patent - Apr. 30, 1999,
26   ’229 Patent - Feb. 3, 2000, ’609 Patent - Aug. 21, 2009, ’118 Patent – Mar. 1,
27   2002, ’273 Patent – Aug. 21, 2009), describe fully and with particularity the
28   alleged invention of such claim, including without limitation:
                                               -5-
                    PLAINTIFF’S RESP. FIRST SET OF ROGS 1-10 - 8:18-CV-02150
